DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered.
With regard to the 4/22/2021 interview, the examiner largely agrees with Applicant’s summary of the discussion.  However, the examiner notes that there is no record of an indication of allowable or novel subject matter in the interview summary commemorating the interview on 12/14/2020.  The examiner’s interview summary states that the suggested amendments “should be sufficient to overcome the previous prior art rejections” which refers only to the rejection of record and does not imply that such an amendment would put the claims in condition for allowance. ” The examiner also noted that “further search and consideration is required.” The prior office action was properly final because the new 103 rejection was necessitated by the amendments.  See MPEP 706.07(a).
With regard to the objection to claim 9, Applicant’s arguments that the amendments overcome the rejection is convincing.  The objection of claim 9 is withdrawn.
With regard to the 112 rejection of claim 15, Applicant’s arguments are not convincing.  The amendment does not overcome the rejection.  As noted in the prior office action, the scope of “the drug container of claim 1” cannot be determined as claim 1 is drawn to “an automatic injection device”.  According to 35 U.S.C. 112(d), “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” In other words, a subsequent claim must refer to the entire previous claim, and cannot refer only to a portion of that claim.  If Applicant intends to import a portion of claim 1, e.g. the drug container, into claim 15, Applicant is advised to rewrite those elements into claim 15.  
Applicant’s argument with regard to the rejection of claim 15 over Flaherty have been fully considered, but are not persuasive.  The scope of the claim cannot be determined as discussed above.  Applicant argues that the amendment to claim 15 positively recites the automatic injection device of claim 1.  The Examiner does not agree with this characterization of claim 15.  Claim 15 still includes only the language “the drug container of claim 1” and does not refer to “the automatic injection deice of claim 1.” Further, “the drug container of claim 1” is still functionally recited as “a space for receiving the drug container of claim 1” is interpreted to positively recite a space that is sized to receive such a container, but not the container itself.  
Applicant’s arguments with regard to the rejections over Bosshard in view of Flaherty have been fully considered.  Applicant argues that Bosshard fails to disclose a drug container having a first longitudinal end that is closed and the biasing member fixed to the closed end.  This argument is convincing. Newly cited Kavazov et al (US 7,959,715) remedies this deficiency. 
Applicant further argues that relaxation and tensioning of the spring could not occur unless the piston rod were included with the spring and plunger because the mechanism whereby the piston rod moves depends on elements located outside of the drug container, and therefore the container would have to include a hole at the first end.  This argument is not convincing.  The first end of the drug container being closed is interpreted to mean that the end has material covering the end.  This could include an opening that receives the piston rod therethrough or an opening that receives wires or other components therethrough, those components occupying the opening through which they extend, thereby closing the opening.  This interpretation appears to be consistent with the instant disclosure.  Claims 9 and 11, which depends from claim 1, calls for the driving element positioned outside the drug container to apply an input parameter to the biasing element, wherein the input parameter is an electric current.  The specification states that a connecting element extends from the driving element located outside of the drug container to the biasing element located inside the drug container (page 10, para. 0038).  Therefore, in order for the disclosed invention to operate, the term closed must be interpreted to mean closed but for connecting elements extending therethrough.
Applicant argues against modifying the device of Bosshard such that the end of the spring is fixed to the closed end of the drug container and the entire spring element is located within the drug container.  Applicant argues that in order for this modification to occur, certain conditions must be met.  The first being that the volume of the drug within the container would be decreased as a portion of the container would be occupied by the spring.  Applicant argues that this rearrangement would change the operation of the device because the container could not hold the same amount of drug.  This argument is not convincing.  A person of ordinary skill in the art would understand how to choose the size of the reservoir such that the drug container hold an amount of drug appropriate for the intended use.  Bosshard discloses various embodiments wherein different components are located within the drug container.  For example, the embodiment shown in figs. 3a and 3b, the drive mechanism is located entirely outside of the drug container 2.  In figs. 6a and 6b, the drug container can hold an appropriate expandable material in addition to the desired drug dose.  In figs. 7a and 7b, the drug container holds a portion of the spring and piston.  Each of these configurations requires an adjustment of the size of the drug container such that the device can hold the desired volume of drug.  Therefore, an adjustment of the size of the container to accommodate both the desired volume of drug for delivery and the spring member would have been well within the skill of one of ordinary skill in the art.
Applicant further argues that in order to maintain the capacity/volume of the drug container, the size would have to be increased, thereby increasing the overall size of the injection device which goes against the teachings of the present application.  First, the examiner does not concede that this condition is true.  Looking at figures 7a and 7b of Bosshard, extending the size of the drug container such that the spring is located within the drug container, i.e. extending the container to the proximal attachment point of the spring would not affect the overall size of the device, it would only change the size of the drug container. See figs. 7a and 7b annotated below.  Second, there is no mention of the overall size of the device in the claimed invention, and therefore that is not consideration with regard to the claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and therefore any discussion in the specification with regard to the compact design of the device is not part of the claimed invention.

    PNG
    media_image1.png
    405
    732
    media_image1.png
    Greyscale

As illustrated in the annotated figures above, the length of the drug container of Bosshard has no criticality to either the operation or the size of the device.
Applicant argues that the proposed modification would change the operation of Bosshard because either the size or the volume of the device would be changed and therefore affect the ease of use and comfort of the patient.  This argument is not convincing.  These considerations are not part of the mode of operation of the device, but rather design considerations.  It is well known in the art to design devices having various sizes to accommodate diverse intended uses.  Furthermore, the examiner does not believe that the size of the device of Bosshard would be changed as described above.  
Applicant argues that alternatively, the spring can be made shorter to fit within the drug container.  This argument is moot because as discussed above, there is no need or reason to change the size of the device or make the drug container smaller. A person of ordinary skill in the art would recognize that the drug container can merely be extended to the proximal end of the spring.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a space for receiving the drug container of claim 1; and electronics configured to control the drive system”.  The scope of “the drug container of claim 1” cannot be determined.  Claim 1 recites an automatic injection device, the injection device including multiple elements, including a drug container.  Which elements from claim 1 constitute the “drug container of claim 1” referred to in claim 15 cannot be determined.  According to 35 U.S.C. 112(d), “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” In other words, a subsequent claim must refer to the entire previous claim, and cannot refer only to a portion of that claim.
Claim 20 inherits the deficiencies of claim 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-11, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al (US 2007/0112326) in view of Kavazov et al (US 7,959,715).
Regarding claim 1, Bosshard discloses an automatic injection device for injecting a patient, the device comprising an insertion needle 14, a drug container 2 having a first end and a second end with a drug flow opening (fig. 7a), a plunger 3 having an outer diameter that fits within the diameter of the container (fig. 7a), and a biasing element 31 made of a shape memory alloy (page 6, para. 0064), wherein a first end of the biasing element is fixed and the second end of the biasing element abuts the plunger and urges the plunger toward the second end of the drug container (page 6-7, para. 0064; figs. 7a, 7b), and a drive system (energy source 11 and spring 31) that causes linear movement of the plunger toward the second longitudinal end (page 8, para. 0064), and a controller (switch 9) that determines the linear movement of the plunger rod and the drug dispensing through the drug flow opening (page 7, para. 0064: electronic switch 9 control the linear movement of the plunger and drug dispensing).
Claim 1 calls for the first end of the drug container to be closed, and for the first end of the biasing element to be fixed to the closed end of the drug container.  Bosshard discloses that the first end of the biasing member is fixed such that the biasing member can apply force against the plunger (figs. 7a, 7b), but does not disclose that the first end of the container is closed and the biasing member is fixed to the closed end.  Kavazov teaches that a drug container having a spring and a piston can include a closed first end of the drug container and the spring fixed to the closed first end (fig. 8; col. 18, lines 4-10).  This configuration is a known alternative to the open ended container of Bosshard and provides a benefit of ensuring that the spring is securely fixed as the proximal end with respect to the drug container so that any movement of the drug container does not affect the delivery of the drug to the patient. Additionally this appears to be a matter of obvious design choice.  Applicant has not disclosed that having a closed end provides any advantage or particular purpose or solves a stated problem.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug container of Bosshard to have a closed end which extends to the proximal end of the spring such that the end of the spring is fixed to the closed end as taught by Kavazov because this is a known configuration for a drug container having a spring actuated piston, and further provides a secure abutment for the proximal end of the spring.  
Claim 1 further calls for a base for contact with a patient’s skin and a housing that mates with the base and defines an internal cavity above the base that has a predetermined volume that encloses the needle, the drug container, the drive system and the controller.  Bosshard discloses that the device is configured such that it inserts the infusion needle into the body before conveying the medicament so that the patient, who is asleep does not feel the needle insertion and receives the drug therapy while they are asleep (page 2, para. 0013). This implies that the device is attached to the patient’s body and enclosed in a housing such that the elements of the device are held in place as the patient moves during sleep.  However, the base and housing are not explicitly recited.  Kavazov teaches a drug delivery device arranged to be worn on the patient for delivery of a drug thereto, wherein the device includes a base 21 for contact with a patient’s skin and a housing 20/30 that mates with the base and defines an internal cavity that receives the drug container and drive mechanism, and an insertion needle 58 that extends through the base (col. 14, lines 41-42, 57-58; col. 15, lines 5-11; figs. 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bosshard such that the drug delivery mechanism is accommodated within a base and a housing, the insertion needle extending through the base as taught by Kavazov because Bosshard discloses that the device is intended to be applied to the user before the user goes to sleep so that the needle can be inserted and the drug delivered at a time after the patient is asleep and this function requires that the device be safely contained and attached to the patient.  
Regarding claim 9, Bosshard discloses that the drive system further includes a driving element 11 positioned outside of the drug container and that applies an input parameter to the movable element to change the shape of the movable element (page 7, para. 0064; fig. 7a).
Regarding claim 10, Bosshard discloses that the input parameter is heating (page 7, para. 0064).
Regarding claim 11, Bosshard discloses that the input parameter is an electric current (page 7, para. 0064).
Regarding claim 21, Bosshard discloses that the biasing element applies force based on its shape memory properties and therefore applies a constant force because it is not a conventional spring (shape memory properties: page 7, para. 0064). The drive system is passive because it does not apply a mechanical force to the piston.
Regarding claim 22, Kavazov teaches that the insertion needle is perpendicular to the base (fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above so that the device can be placed on the patient and the needle inserted into the patient through the base so that the needle can be inserted while the patient is asleep and wearing the device as suggested by Bosshard.
Regarding claim 23, Kavazov teaches that the drug container is removable from the housing for replacement use of the drug container (col. 11, lines 48-61: portions of the housing not in fluid communication with the drug container are reusable while the drug container is replaced).  It would have been obvious to include this feature in the combination described above with regard to claim 1 so that the more expensive electronic components of the device can be reused and the components that may contact the drug or body fluids can be replaced to ensure a sterile and safe device at a low cost.
Regarding claim 24, Bosshard discloses that movement of the plunger toward the drug flow opening expels the fluid from the drug container and therefore the pharmaceutical product is necessarily contained in the drug container prior to the delivery movement of the plunger toward the drug flow opening.
Regarding claim 25, Bosshard discloses that the biasing element is a coil spring made of the shape memory alloy (page 6, para. 0064).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al (US 2003/0229310).
Regarding claim 15, Flaherty discloses a cartridge 20 for an automatic injection device comprising a base for contact with a patient’s skin and a housing that mates with the base and defines an internal cavity above the base (fig. 2; page 4, para. 0043), the cavity enclosing an insertion needle that extends through the base and injects a patient (page 3, para. 0041), a space for receiving a drug container 230, a connector having a first end configured to communicate with the drug container and a second end that communicated with the insertion needle (page 4, para. 0041), a drive system configured to cause linear movement of the plunger of the drug container (page 4, para. 0047), a controller that determines the linear movement of the plunger (page 4, para. 0048), and electronics 50 to control the drive system.  It is noted that the limitation “for receiving the drug container of claim 1” is interpreted to be a functional limitation, i.e. the space is capable of receiving the drug container of claim 1, and the drug container of claim 1 is not positively recited.  Since the drug container receive in the cartridge of Flaherty is similar in structure and operation to that of claim 1, the device of Flaherty is capable of receiving a drug container such as that described in claim 1.  
Regarding claim 20, Flaherty discloses that the drive system further comprises driving element 50 which applies an input parameter to the movable element to linearly extend or contract the movable element based on shape memory properties of the movable element (page 5, para. 0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783